DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Response to Restriction/Election Requirement filed 15 February 2022 for the application filed 22 May 2020. Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/KR2018/014428, filed 22 November 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (KR10-2017-0158868, filed 24 November 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group I, Claims 1-8, drawn to a hollow fiber membrane having an outer surface and an inner surface, wherein the inner surface has a zebra stripe pattern, and to Species 1, drawn to the non-crystalline polymer additive is a hydrophilic non-crystalline polymer additive and has a solubility parameter difference of about 5 MPa0.5 or less with polyvinylidene fluoride resin, in the reply filed on 15 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 February 2022.
However, Claims 1-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 9-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07 January 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claim 1 recites that the claimed hollow fiber membrane has an inner surface, wherein “the inner surface has a zebra stripe pattern having a dense portion and a porous portion alternately formed in a longitudinal direction”. Because this phrase indicates a specific structure or arrangement of the claimed hollow fiber membrane results from a specific process unique to this invention (i.e., as indicated by the phrase “formed”), the Examiner has considered that the process by which the structure of the zebra stripe pattern is formed is of patentable significance.
Applicant has described in the Specification that a “zebra stripe pattern” refers to the alternately arranged dense portion and porous portion of the hollow fiber membrane (paragraph 89). The entire process can be summarized as a multi-step procedure, wherein in a first step, a conventional dope is spun into a coagulation bath to produce a preliminary hollow fiber membrane, wherein the dope comprises a primary polymer resin, a polyester plasticizer, a non-crystalline polymer additive, and a good solvent. In the next steps, the polyester plasticizer, the non-crystalline polymer additive, and the good solvent are extracted in an extraction solvent (paragraphs 85-86); and subsequently, the preliminary hollow fiber membrane is subjected to crystallization by heat treatment (paragraph 87). Finally, the preliminary hollow fiber membrane is subjected to cold drawing at room temperature to effectively produce the claimed hollow fiber membrane with the zebra stripe pattern on the inner surface (paragraphs 88-89).
The Examiner will further note that such a described process is claimed in Claims 9-14, which have been rejoined.
It is noted that the claimed process is generally known in the art except for one significant difference, namely, the inclusion of both a polyester plasticizer and a non-crystalline polymer additive in the spinning solution. The closest prior art are TADA et al. (US PGPub 2008/0078718 A1) and KOIZUMI et al. (CA 2322855 A1). 

KOIZUMI similarly teaches a method for producing a hollow fiber membrane (pg. 40, lines 10-14) from a resin mixture solution comprising a vinylidene fluoride polymer, a solvent, and a thermoplastic resin miscible with the vinylidene fluoride polymer (pg. 10, lines 1-7). The solution is extruded to form a preliminary membrane, subjected to an extraction solution, heat-treated to induce crystallization, and stretched. KOIZUMI discloses NMP as the solvent (pg. 35, lines 22-27). However, KOIZUMI discloses that the thermoplastic resin miscible with the vinylidene fluoride polymer includes methacrylic ester resins and poly(vinyl pyrrolidone) (pg. 36, lines 14-22).
Overall, while the prior art together seem to disclose all elements of the method described by the Applicant, i.e., both prior art disclose a spinning solution comprising polyvinylidene fluoride, a good solvent, an extraction step, a crystallization step, and a cold drawing step, TADA discloses a polyester plasticizer, and KOIZUMI discloses methacrylic ester resins and PVP (i.e., non-crystalline polymer additives), there is no suggestion or motivation provided by TADA or KOIZUMI for combining the use of a polyester plasticizer and a non-crystalline polymer additive in a single spinning solution as required by Applicant’s method. For this reason, the claimed method of Claims 9-14 is allowable. Further, because the claimed method has been considered allowable, the zebra stripe pattern of Claim 1 is also considered non-obvious nor disclosed by the prior art; therefore, the claimed hollow fiber membrane of Claims 1-8 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777